Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 1 of 11 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
SHORELEY GIBBS, on behalf

of himself and those _ similarly
situated,

Plaintiff, CASE NO::
VS.

RAMCO PROTECTIVE OF
ORLANDO, INC.,
a Florida for Profit Corporation,

Defendant.
/

COMPLAINT & DEMAND FOR JURY TRIAL
(Collective Action)

COMES NOW the Plaintiff, SHORELEY GIBBS (‘Plaintiff’), on behalf of
himself and those similarly situated, by and through the undersigned counsel,
and hereby files this Complaint against the Defendant, RAMCO PROTECTIVE
OF ORLANDO, INC. (“Defendant”), a Florida for Profit Corporation, for
unpaid overtime compensation and other relief under the Fair Labor
Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”), and alleges as
follows:

INTRODUCTION
1. This is an action by the Plaintiff, on behalf of himself and others

similarly situated, against his former employer for unpaid overtime wages
Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 2 of 11 PagelD 2

pursuant to the Fair Labor Standards Act (“FLSA”). Plaintiff seeks damages,
reasonable attorney’s fees, and other relief under the Fair Labor Standards Act,
as amended, 29 U.S.C. § 216(b) (the “FLSA”).
JURISDICTION

2. This action arises under the Fair Labor Standards Act, 29 U.S.C.

§210, et. seq. Jurisdiction is proper in this court pursuant 29 U.S.C. § 216.
VENUE
3. The venue of this Court over this controversy is proper based upon

the claim(s) arising within this District.

PARTIES
A, Plaintiff and the class members worked as Security Officers for
Defendant in Florida.
5. Plaintiff was an employee of the Defendant form approximately

November 2020 until January of 2021.

6. Upon information and belief, Defendant, RAMCO PROTECTIVE
OF ORLANDO, INC., provides security and surveillance services and
products.

7. Defendant’s principal place of business is located in Altamonte

Springs, Seminole County, Florida.
Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 3 of 11 PagelD 3

FLSA ENTERPRISE COVERAGE

8. At all material times, Defendant was an enterprise subject to the
FLSA’s provision on overtime wages.

9. At all times material hereto, Defendant was and is an enterprise
covered by the FLSA pursuant to 29 U.S.C. § 203(s)(1)(A).

10. At all material times, Defendant was an enterprise engaged in
commerce or in the production of goods for commerce, in that said enterprise
had at least two employees engaged in commerce or in the production of goods
for commerce, or employees handling, selling, or otherwise working on goods
or materials that have been moved in or produced for commerce by any person
(i.e., alarm parts, surveillance equipment, uniforms, telephones and/or other
mobile devices).

11. Defendant's employees utilized and/or transported goods which
engaged in interstate commerce, handling or otherwise working with materials
that have been moved in or produced for interstate commerce (i.e., alarm parts,
surveillance equipment, uniforms, computers, telephones and/or other mobile
devices).

12. At all times material hereto, Plaintiff was an “employee” of
Defendant within the meaning of FLSA.

13. At all times material hereto, Defendant was and continues to be

an “employer” within the meaning of the FLSA.
Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 4 of 11 PagelD 4

14. Based upon information and belief, the annual gross revenue of
Defendant was in excess of $500,000.00 per annum during the relevant time
period.

FACTUAL ALLEGATIONS

 

15. Plaintiff worked as a Security Officers for the Defendant in the
state of Florida.

16. Asa Security Officer, Plaintiffs job duties included but were not
limited to, patrolling and surveilling premises; inspecting grounds; preventing
loss or damage by reporting irregularities; informing violators of policies and
procedures; and, keeping track of visitors and trespassers.

17. Plaintiff was paid at a rate of $13.00 per hour.

18. Plaintiff was a full-time employee.

19. Plaintiff and those similarly situated did not have discretion and
independent judgment with respect to matters of significance.

20. Plaintiff and the class members were assigned work by
supervisors.

21. Plaintiff and the class members were assigned job locations by
supervisors.

22. Plaintiff and the class members were assigned schedules by

supervisors.
Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 5 of 11 PagelD 5

23. Plaintiff was an “employee” of Defendant within the meaning of
FLSA.

24. Throughout his employment with Defendant, Plaintiff worked in
excess of forty (40) hours per work week during one or more work weeks.

25. Plaintiff worked an average of five (5) hours over 40 hours per
week.

26. Defendant knew or should have known of Plaintiff's schedule and
hours worked each week.

27. Plaintiff was eligible to be paid overtime pay at time and one half
his regular rate of pay.

28. Plaintiff has not been compensated at time-and-one-half for all
hours worked in excess of forty (40) hours in a workweek.

29. Due tothis pay policy or practice by the Defendant, Plaintiff was not
properly paid overtime compensation for overtime hours worked.

30. Upon information and belief, the records, to the extent any exist,
concerning the number of hours worked and amounts paid to Plaintiff are in the
possession and custody of the Defendant.

31. Defendant’s failure and/or refusal to properly compensate Plaintiff
at the rates and amounts required by the FLSA were willful.

32. Plaintiff complained to Defendant regarding how he was paid.

33. Defendant did not investigate Plaintiffs claims.
Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 6 of 11 PagelD 6

34. Because Defendant refused to correct the manner in which Plaintiff
is paid, Plaintiff is owed overtime pay for all hours worked over 40 hours per
week for the past three (8) years.

COLLECTIVE ACTION ALLEGATIONS

39. Defendant employs other Security Officers as part of its business
operations.

40. Security Officers perform similar job duties as Plaintiff in that
they patrol and surveil premises; inspect grounds; prevent loss or damage by
reporting irregularities; inform violators of policies and procedures; and, keep
track of visitors and trespassers.

41. Upon information and belief, Defendant also paid class members
an hourly rate.

42. Upon information and belief, Security Officers were full-time
employees.

43. Defendant’s Security Officers are the putative class members for
this potential collective action.

44. The class members were treated equally by Defendant.

45. Plaintiff and class members worked in excess of forty (40) hours
per work week during one or more work weeks.

46. Theclass members worked a similar amount of average overtime

hours as Plaintiff
Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 7 of 11 PagelD 7

47. Further, Plaintiff and the class members were subjected to the
same pay provisions in that they were subject to working without receiving
proper compensation in the form overtime pay.

48. Defendant’s common policy violations have caused Plaintiff and
the class members to receive less than time-and-one-half for all hours worked
in excess of forty (40) hours in a workweek.

49. Thus, the class members are similar with regard to their wages for
the same reasons as Plaintiff.

50. Plaintiff and all class members worked in the State of Florida.

51. Plaintiff and all class members in the State of Florida were not
guaranteed time-and-one-half for all hours worked in excess of forty (40) hours
in a workweek.

52. During the relevant period, Defendant violated the FLSA, by
improperly paying Plaintiff and the class members.

53. As to the FLSA claims, Plaintiff seeks conditional certification
under 29 U.S.C. §216(b):

All Security Officers who worked for Defendant
within Florida during the last three (3) years
preceding this lawsuit who were not paid time-and-
one-half for all hours worked in excess of forty (40)
hours in a workweek.

54. Plaintiff knows of no difficulty that will be encountered in the

management of this litigation that would preclude its continued maintenance.
Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 8 of 11 PagelD 8

COUNT I - RECOVERY OF OVERTIME COMPENSATION

55. Plaintiff re-alleges and incorporates paragraphs 1-54 as if fully set
forth herein.

56. Plaintiff and those similarly situated regularly worked in excess of
forty (40) hours per week.

57. Plaintiff and those similarly situated were not properly
compensated at the statutory rate of one and one-half times their regular rate of
pay for the hours worked in excess of forty (40) hours each workweek.

58. Plaintiff and those similarly situated were and are entitled to be
paid at the statutory rate of overtime calculation for those hours worked in excess
of forty (40) hours.

59. At all times material hereto, Defendant failed, and continues to fail,
to maintain proper time records as mandated by the FLSA.

60. Defendant’s actions were willful and/or showed reckless disregard
for the provisions of the FLSA as evidenced by its failure to compensate Plaintiff
and those similarly situated for overtime for all hours worked in excess of forty
(40) hours per weeks when they knew, or should have known, such was, and is
due.

61. Defendant failed to properly disclose or apprise Plaintiff and those

similarly situated of their rights under the FLSA.
Case 6:21-cv-00677-GAP-GJK Document 1 Filed 04/16/21 Page 9 of 11 PagelD 9

62. Due to the intentional, willful, and unlawful acts of Defendant,
Plaintiff and those similarly situated suffered and continues to suffer damages
and lost compensation for time worked over forty (40) hours per week, plus
liquidated damages.

63. Plaintiff and those similarly situated are entitled to an award of
reasonable attorney's fees and costs pursuant to 29 U.S.C. §216(b).

64. At all times material hereto, Defendant failed to comply with Title
29 and United States Department of Labor Regulations, 29 C.F.R. §§516.2 and
516.4, with respect to the Plaintiff and those similarly situated by virtue of the
management policy, plan, or decision that intentionally provided for the
compensation of less than time-and-one-half for overtime hours worked.

65. Based upon information and belief, Plaintiff and those similarly
situated were not paid proper overtime for hours worked in excess of forty (40)
in one or more workweeks, because Defendant failed to properly pay proper
overtime wages.

66. Plaintiff and those similarly situated demand a trial by jury.

67. Defendant violated Title 29 U.S.C. §207 for the relevant period of
time in that:

a. Plaintiff and those similarly situated worked in excess of forty

(40) hours per week for the period of employment with Defendant;

b. No payments, and provisions for payment, have been made by
Case 6:21-cv-00677-GAP-GJK Document1 Filed 04/16/21 Page 10 of 11 PagelD 10

Defendant to properly compensate Plaintiff and those similarly situated at
the statutory rate of one and one-half times their regular rate for those
hours worked in excess of forty (40) hours per work week as provided by
the FLSA; and

c. Defendant failed to maintain proper time records as
mandated by the FLSA.

WHEREFORE, Plaintiff, on behalf of himself and those similarly situated,
respectfully prays for the following relief:

a. Plaintiff be allowed to give notice of this collective action, or
that the Court issue such notice, to all Security Officers who work or have
worked for Defendant during the Collective Period. Such notice shall
inform them that this civil action has been filed, of the nature of the action,
and of their right to join this lawsuit if they believe they were denied
proper wages;

b. payment to him and all class members of overtime wages for
all hours worked in excess of forty (40) hours per work week at the correct
rate pursuant to the FLSA;

c. an equal amount of liquidated damages pursuant to the
FLSA, or in the alternative pre-judgment and post-judgment interest at

the highest rate allowed by law;

10
Case 6:21-cv-00677-GAP-GJK Document1 Filed 04/16/21 Page 11 of 11 PagelD 11

d. reasonable attorneys’ fees and costs for all time worked by the
attorneys for Plaintiffs in prosecuting this case pursuant to the FLSA;

e. conditional certification of this case as a class action under the
provisions of 29 U.S.C. §216(b);

f. a reasonable service award for the named Plaintiff to
compensate her for the time he spent attempting to recover wages for
FLSA Collective Members and for the risks he took in doing so; and

g. Any other relief that Plaintiff and the class members may be
due or entitled.

h. Any other further relief the Court deems just and proper.

DEMAND FOR JURY TRIAL

 

Plaintiff demands a jury trial on all issues so triable against Defendant.

Date: April 16, 2021. Respectfully submitted,

/s/ Carlos V. Leach

Carlos V. Leach, Esq.

FL Bar No.: 540021

The Leach Firm, P.A.

631 8S. Orlando Ave., Suite 300
Winter Park, Florida 32789
Telephone: (407) 574-4999
Facsimile: (833) 423-5864
E-mail: cleach@theleachfirm.com
E-mail: npacheco@theleachfirm.com
Attorneys for Plaintiff

 

11
